Citation Nr: 1441176	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for bilateral inguinal hernia, post-operative.
 
3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

(The issue of whether there was clear and unmistakable error (CUE) in the May 29, 1973 and August 8, 1973 rating decisions that denied entitlement to service connection for a bilateral hearing loss disability is the subject of a separate Board decision.)
 

REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The June 2006 rating decision, in pertinent part, denied entitlement to service connection for a back disorder and determined new and material evidence had not been submitted sufficient to reopen claims of a bilateral hearing loss disability and a bilateral inguinal hernia.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Cleveland, Ohio in February 2008. The Veteran also testified at a Board hearing at the RO in Cleveland, Ohio in June 2010. These transcripts have been associated with the file. The hearings regarded all of the issues on appeal, aside from the CUE matter.

The case was brought before the Board in August 2010 and March 2012, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case is once again before the Board.

In August 2010, the Board directed that the RO should adjudicate the issue whether there was clear and unmistakable error in the May and August 1973 rating decisions.  

In February 2012, the Board noted that the Veteran had requested a videoconference hearing before a Veterans Law Judge with regard to the clear and unmistakable error motion.  In May 2014, the Veteran testified at a videoconference hearing before another Veterans Law Judge.  A transcript of that hearing is of record.  The only issue addressed at the May 2014 hearing pertained to the motion alleging clear and unmistakable error.  As a different Veterans Law Judge conducted the May 2014 hearing as to the other issue only, the Board is issuing separate decisions.  See BVA Directive 8430, 14(c)(9)(b) (requiring separate decisions where hearings were conducted by different Veterans Law Judges on different issues).

The Board also previously remanded the issue of service connection for rectal bleeding.  During the course of the remand, the RO granted service connection for internal hemorrhoids (claimed as rectal bleeding) in an April 2013 rating decision.  As there remains no case or controversy with respect to this matter, it is no longer before the Board.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for bilateral hearing loss was previously denied in an August 1973 rating decision.  The Veteran did not appeal this rating to the Board. While he has asserted clear and unmistakable error in this decision, as noted above, the issue is addressed in a separate Board decision and is denied in that decision. 

2.  The evidence received since the August 1973 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence of record shows that the Veteran's bilateral hearing loss disability pre-existed his active duty service and was aggravated therein.  

4.  It is at least as likely as not that any current residuals of left inguinal hernia repair are related to his active duty service.

5.  The evidence of record does not show a current right inguinal hernia or residuals of such.


CONCLUSIONS OF LAW

1.  The August 1973 rating decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the August 1973 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

4.  Residuals of left inguinal hernia repair were incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  A right inguinal hernia was not incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in June 2005 and post-adjudication notice in November 2010.  The claims were readjudicated in Supplemental Statements of the Case dated from June 2011 to April 2013, thereby curing any timing deficiency in the notice.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran or him in this appeal.  Hence, the duty to notify has been satisfactorily met. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence (post-service VA and private outpatient treatment records), and afforded the Veteran the opportunity to give testimony before the Board and at the RO.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Decision Review Officer (DRO) and Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

In this decision, the Board grants service connection for bilateral hearing loss and residuals of left inguinal hernia repair.  With respect to these issues, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for bilateral hearing loss was originally denied in a May 1973 rating decision on the basis that there was no evidence that the hearing loss was aggravated during service.  After the Veteran submitted additional evidence in the form of affidavits from individuals in support of his claim, the RO confirmed the denial in an August 1973 rating decision.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In May 2005 the Veteran submitted a petition to reopen a claim of service connection for bilateral hearing loss.  During the course of the appeal he has submitted private medical evidence, which includes a March 2011 medical opinion that the Veteran's hearing loss was caused or aggravated by his military service.  He also submitted testimony in support of his appeal at RO and Board hearings. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates the Veteran's bilateral hearing loss to service and reflects the Veteran's competent and presumably credible statements regarding continuity of symptomatology since service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection

The Veteran seeks entitlement to service connection for bilateral hearing loss and inguinal hernia.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  

A)  Hearing Loss

The service treatment records show that the Veteran had hearing loss at entrance into service, both as noted by him on his Report of Medical History and on his audiological evaluation.  See 38 C.F.R. § 3.385 (For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  Specifically at 4,000 Hz, the auditory threshold in the right ear was 55 decibels.  In the left ear, auditory thresholds were 35 and 30 at 500 and 1,000 Hz, respectively, which, in and of itself, does not indicate hearing loss for VA purposes, because this does not constitute at least three of the frequencies.  However, these findings at entry do demonstrate some degree of hearing loss in the left ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  

As the record shows that decreased hearing was noted at entrance into service, the Veteran's service connection claim must be based on aggravation of the pre-existing disorder, rather than in-service incurrence.  This means that the evidence must demonstrate a permanent worsening of the Veteran's pre-existing hearing loss as a result of the Veteran's military service.

The service treatment records show the Veteran was evaluated for defective hearing in November 1970.  It was noted that basic training records showed an H2 profile but no permanent profile in the records.  At that time an audiogram showed of 90 in the right ear and 92 in the left ear, which indicates hearing loss for VA purposes in both ears.  See 38 C.F.R. § 3.385.  The November 1970 audiogram also shows that in the right ear at 4,000 Hz, the auditory threshold was 60 decibels, which is an increase from what was reported at entry.  This indicates some degree of auditory shift in threshold.  At separation from service the Veteran underwent another VA audiogram in March 1972; but the information is not clearly documented as the numerical assignments on the graph 
are unclear.  The Veteran's military occupational specialty was Wheel Vehicle Repairman and he had service in Vietnam.  Moreover, he has been granted service connection for tinnitus based on his conceded exposure to gunfire during his service in Vietnam.  Thus, his exposure to acoustic trauma in service is conceded and the Board infers that the Veteran's statements regarding any aggravation of his hearing loss in service are supported by his exposure to acoustic trauma.

As the record shows a likely increase in the Veteran's hearing loss in service due to his presumed exposure to acoustic trauma, the burden shifts to VA to establish that any such increase was not beyond the normal progression of the disease.

After service, in April 1973, the Veteran underwent a VA audiological examination and was again diagnosed with high frequency hearing loss; but an opinion on whether the Veteran's hearing loss was aggravated in service was not provided. 

In March 2011, the Veteran submitted a private medical opinion from a doctor who noted that the Veteran had been evaluated for high frequency sensorineural hearing loss in March 2003 and again in March 2011, demonstrating a decline in hearing loss.  The doctor stated that it continued to be his professional medical opinion that his sensorineural hearing loss was predominantly related to his noise trauma while in the military, specifically his combat service in Vietnam.  The doctor further stated that it was significantly more than a 50/50 chance that it was related to his service noise exposure. 

A separate opinion from the same doctor dated in March 2011 noted that he had been asked to provide an opinion as to the likelihood that the Veteran's hearing loss was caused or aggravated by his military service.  The doctor noted a review of the service treatment records and other available medical records.  It was noted that according to the April 1973 rating decision the Veteran's induction examination showed marked hearing loss in some ranges but that VA found that the Veteran was not given an audiogram at discharge from service.  The doctor noted that the Veteran sought treatment for hearing loss in November 1970 while in service and was diagnosed with defective hearing on an April 1973 VA examination report but that no opinion was provided.  The physician also noted that the Veteran had high frequency hearing loss, which was the most common type associated with noise trauma.

Based on the doctor's examination of the Veteran, review of the medical history, and his discussions with him, it was the doctor's professional opinion that it was at least as likely as not that the Veteran's hearing loss was caused or exacerbated by the noise trauma he was exposed to in the military, especially the noise trauma during combat service in Vietnam.

As noted, a review of the service treatment records actually show that the Veteran was administered an audiogram at separation from service, but that the numerical assignments on the graft are unclear.  Moreover, there are no other medical opinions of record addressing the Veteran's claim, and, as discussed, the Veteran was presumably exposed to acoustic trauma in service.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss was aggravated by his in-service noise exposure.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he was exposed to loud noises during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to noise during service and has experienced an increase in difficulty hearing during service. 

Moreover, the Board finds the Veteran's reports of in-service noise exposure and aggravation of hearing loss in service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to noise during service, especially given his service in Vietnam and his duties as Wheel Vehicle Mechanic.  In this regard, the Board points out that the Veteran has consistently reported the incidents in service that aggravated his hearing loss.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Walker, supra. 

The Board also finds it significant that a doctor after reviewing the claims file has determined that the Veteran's current hearing loss was aggravated by his military service.  The audiologist considered the extent of noise exposure shown in the Veteran's personnel records and the Veteran's competent and credible lay statements.

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure, and the medical opinion finding that the Veteran's hearing loss was aggravated in service are persuasive evidence in favor of service connection.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.

B.  Inguinal Hernia

At entry into service the Veteran noted that he had a history of hernia, but hernia was not noted on physical examination.  Moreover, the Veteran's reported history does not constitute clear and unmistakable evidence of a pre-existing disability.  Therefore, the Veteran was presumably sound at entry into service and the determinative issue is whether he incurred an inguinal hernia in service.

The service treatment records show that in February 1971, the Veteran complained of a periodic inguinal bulge but no hernia was found on examination.  After the Veteran's discharge in March 1972, the Veteran underwent surgery in June 1973 for left indirect direct inguinal hernia repair.

An April 2011 private medical opinion was provided that it was at least as likely as not that the Veteran's inguinal hernia condition was aggravated by the physical demands of his two years in military service, leading to his surgery in June 1973 and his current residuals.  The opinion was based on examination of the Veteran, review of medical history, and discussions with the Veteran.  The physician noted that the service treatment records did not indicate any hernias but that the Veteran stated that he entered service with a note from his physician that he would need hernia operation.  The physician noted that his two years of military service would have included more than moderate physical exercise, activity, and labor, and that the hernia required repair approximately 15 months after his military discharge.  The physician indicated that he had not treated the Veteran for his inguinal hernia and that the physician who had treated the Veteran had passed.

The Veteran also underwent a VA examination in March 2012, at which time no hernia was detected.  The Veteran stated that he had not had any recurrence of the left inguinal hernia since the surgery in 1973 and that he had never had a right inguinal hernia.  The examiner also determined that the Veteran did not have any hernia prior to or during his military service.  

Again, the Veteran is presumed sound at entry into service because the entrance physical examination showed no hernia and there is no clear and unmistakable evidence of a pre-existing hernia disability despite the Veteran's report that he had a history of hernia.  The private physician in 2011 determined that the Veteran's history of hernia was likely aggravated by the rigors of military service, as demonstrated by his need for left inguinal hernia repair 15 months after discharge from service.  Therefore, the Board finds that the evidence indicates that it is at least as likely as not that the left inguinal hernia repair after service was a result of the Veteran's in-service duties.

It is acknowledged that the Veteran was not shown to have suffered from any further hernias after the surgery in 1973.  Nonetheless, as the medical evidence shows that it is at least as likely as not that the Veteran's left inguinal hernia surgery after service is related to the rigors of his military service, then any present residuals of this surgery should warrant service connection.  The issue of the appropriate rating should resolve what level of disability is present.  Given that there is no medical history or lay statements concerning any right inguinal hernia, service connection for right inguinal hernia is denied.

With respect to the residuals of left inguinal hernia repair, however, in weighing the favorable medical opinion, the conceded rigors of military training and duties in Vietnam, and the statements from the Veteran regarding symptoms in service, the Board finds that the evidence is relatively equally balanced in terms of whether any present residuals of the left inguinal surgery repair are related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for residuals of left inguinal hernia repair is warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for residuals of left inguinal hernia, post-operative, is granted.
 
Entitlement to service connection for a right inguinal hernia is denied.


REMAND

The Veteran underwent a VA examination in March 2012 in which the examiner found that the Veteran's back disability was not related to his military service.  The opinion provided is inadequate, however, as the examiner did not appear to consider the Veteran's competent lay statements regarding continuity of symptomatology since service.  Moreover, the Board noted in its remand that the Veteran should undergo an examination to determine, among other things, the present nature of his back disability.  The examiner did not examine the Veteran in March 2012.  Therefore, it is not clear what present diagnoses the Veteran has in his lumbar spine, i.e., whether he might have lumbar strain similar to the strain that was found in service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment pertaining to the back from the VAMC in Cleveland dated since November 2009.

2.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

After examining the spine, please assess what current diagnoses the Veteran has in his lumbar spine, i.e., arthritis, degenerative disc disease, strain, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records documenting lumbar strain as a result of a December 1970 motor vehicle accident; and

(b)  the Veteran's statements asserting symptoms in service and since his discharge from service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


